DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-14, and 16-18 of U.S. Patent No. 10925559 (Gregerson 559). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of US 10925559 anticipate the broader claims of the instant application.
Regarding claim 1, Gregerson 559 claim an x-ray imaging system, comprising: a generally 0-shaped gantry comprising an outer shell and defining an internal circular bore having a radius of curvature, the gantry including a covering around an interior circumference of the gantry and surrounding the internal circular bore; a rotor that rotates around the internal circular bore within a housing defined at least partially by the outer shell and the covering of the gantry; an x-ray source that is mounted to and rotates with the rotor within the housing; a high-voltage generator that is mounted to and rotates with the rotor within the housing, the high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the internal circular bore; a battery system that is mounted to and rotates with the rotor within the housing to provide power to the high-voltage generator; and a docking system that selectively engages while the rotor is not rotating to electrically connect the battery system to an external charging system, and selectively disengages to electrically disconnect the battery system from the external charging system during an image scan (claim 1).
Regarding claim 2, Gregerson 559 claim the x-ray imaging system of claim 1, wherein the docking system includes: a first docking portion operatively attached to one of the rotor and the gantry, the first docking portion comprising a first electrical connector and a first alignment feature, and a second docking portion operatively attached to the other of the rotor and the gantry, the second docking portion comprising a second electrical connector and a second alignment feature, with the first and second electrical connectors and the first and second alignment features being configured to automatically mate with one another when the system is docked while the rotor is not rotating (claim 1).
Regarding claim 3, Gregerson 559 claim the x-ray imaging system of claim 1, wherein the circular bore has a first radius of curvature and the outer shell of the gantry comprises a circumferential wall having a second radius of curvature that substantially fully encloses the rotor around an outer circumference of the rotor, and the high-voltage generator has a second surface adjacent to the circumferential wall that is angled or curved to substantially correspond with the second radius of curvature of the circumferential wall of the outer shell of the gantry (claim 2).
Regarding claim 4, Gregerson 559 claim the x-ray imaging system of claim 1, wherein the high-voltage generator is coupled to the x-ray source and to the battery system and is configured to step-up a voltage output from the battery system to perform an imaging scan (claim 3).
Regarding claim 5, Gregerson 559 claim the x-ray imaging system of claim 1, wherein the battery system comprises a plurality of battery cells mounted in a chassis, and the chassis includes least one surface that is angled or curved to substantially correspond with a curvature of the gantry or the bore (claim 4).
Regarding claim 6, Gregerson 559 claim the x-ray imaging system of claim 1, wherein a diameter of the internal circular bore is between about 38 and 50 inches (claim 7).
Regarding claim 7, Gregerson 559 claim the x-ray imaging system of claim 1, wherein an outer diameter of the outer shell of the gantry is less than about 70 inches (claim 5).
Regarding claim 8, Gregerson 559 claim the x-ray imaging system of claim 7, wherein the gantry has a width that is less than about 17 inches (claim 9).
Regarding claim 9, Gregerson 559 claim the x-ray imaging system of claim 1, further comprising a ring bearing mounted between the rotor and the outer shell of the gantry to enable the rotation of the rotor within the housing (claim 10).
Regarding claim 10, Gregerson 559 claim the x-ray imaging system of claim 1, further comprising a detector and a computer mounted to the rotor (claim 11).
Regarding claim 11, Gregerson 559 claim the x-ray imaging system of claim 10, wherein the battery system provides power to the x- ray source, high-voltage generator, detector and computer while the rotor rotates within the housing (claim 12).
Regarding claim 12, Gregerson 559 claim the x-ray imaging system of claim 11, further comprising a non-contact signaling system provided at one or more discrete locations on the rotor and the gantry that enables communication to and/or from the rotor while the rotor is rotating (claim 13).
Regarding claim 13, Gregerson 559 claim the x-ray imaging system of claim 10, further comprising a rotor drive mechanism mounted to the rotor for driving the rotation of the rotor within the housing (claim 14).
Regarding claim 14, Gregerson 559 claim an x-ray imaging system, comprising: a generally 0-shaped gantry comprising an outer shell and defining an internal circular bore having a first radius of curvature, the gantry including a covering around an interior circumference of the gantry and surrounding a circular bore, and the outer shell of the gantry comprises a circumferential wall having a second radius of curvature; a rotor that rotates around the bore within a housing defined at least partially by the outer shell and the covering of the gantry, and the circumferential wall of the outer shell of the gantry substantially fully encloses the rotor around an outer circumference of the rotor; an x-ray source that is mounted to and rotates with the rotor within the housing; a battery system that is mounted to and rotates with the rotor within the housing, the battery system comprising a plurality of battery cells mounted in a chassis, and the chassis includes a first surface adjacent to the covering that is angled or curved to substantially correspond with the first radius of curvature of the circular bore, and a second surface adjacent to the circumferential wall that is angled or curved to substantially correspond with the second radius of curvature of the circumferential wall of the outer shell of the gantry; and a docking system that selectively engages while the rotor is not rotating to electrically connect the battery system to an external charging system, and selectively disengages to electrically disconnect the battery system from the external charging system during an image scan (claim 16).
Regarding claim 15, Gregerson 559 claim the imaging system of claim 14, wherein the docking system includes: a first docking portion operatively attached to one of the rotor and the gantry, the first docking portion comprising a first electrical connector and a first alignment feature, and a second docking portion operatively attached to the other of the rotor and the gantry, the second docking portion comprising a second electrical connector and a second alignment feature, with the first and second electrical connectors and the first and second alignment features being configured to automatically mate with one another when the system is docked while the rotor is not rotating (claim 16).
Regarding claim 16, Gregerson 559 claim the imaging system of claim 14 further including a high-voltage generator that is mounted to and rotates with the rotor within the housing, the high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore (claim 16).
Regarding claim 17, Gregerson 559 claim an x-ray imaging system, comprising: a generally 0-shaped gantry comprising an outer shell and defining an internal circular bore having a radius of curvature, the gantry including a covering around an interior circumference of the gantry and surrounding the internal circular bore; a rotor that rotates around the circular bore within a housing defined at least partially by the outer shell and the covering of the gantry; an x-ray source that is mounted to and rotates with the rotor within the housing; and a high-voltage generator that is mounted to and rotates with the rotor within the housing,; a battery system that is mounted to and rotates with the rotor within the housing to provide power to the high-voltage generator; and a docking system that selectively engages while the rotor is not rotating to electrically connect the battery system to an external charging system, and selectively disengages to electrically disconnect the battery system from the external charging system during an image scan (claim 16).
Regarding claim 18, Gregerson 559 claim the imaging system of claim 17, wherein the docking system includes: a first docking portion operatively attached to one of the rotor and the gantry, the first docking portion comprising a first electrical connector and a first alignment feature, and a second docking portion operatively attached to the other of the rotor and the gantry, the second docking portion comprising a second electrical connector and a second alignment feature, with the first and second electrical connectors and the first and second alignment features being configured to automatically mate with one another when the system is docked while the rotor is not rotating (claim 16).
Regarding claim 19, Gregerson 559 claim the x-ray imaging system of claim 17, wherein the circular bore has a first radius of curvature and the outer shell of the gantry comprises a circumferential wall having a second radius of curvature that substantially fully encloses the rotor around an outer circumference of the rotor, and the high- voltage generator has a second surface adjacent to the circumferential wall that is angled or curved to substantially correspond with the second radius of curvature of the circumferential wall of the outer shell of the gantry (claim 17).
Regarding claim 20, Gregerson 559 claim the x-ray imaging system of claim 17, wherein the battery system comprises a plurality of battery cells mounted in a chassis, and the chassis includes least one surface that is angled or curved to substantially correspond with a curvature of the gantry or the bore (claim 18).
Allowable Subject Matter
Claims 1-20 are rejected under double patenting above, but would be allowable a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed.
Regarding claim 2, the best prior art, US 4928283 (Gordon) disclose disclose an x-ray imaging system, comprising:
a generally 0-shaped gantry comprising an outer shell and defining an internal circular bore having a radius of curvature, the gantry including a covering around the interior circumference of the gantry and surrounding the circular bore (Fig. 1-3);
a rotor that rotates around the circular bore within a housing defined at least partially by the outer shell and the covering of the gantry (column 5, lines 30-35);
an x-ray source that is mounted to and rotates with the rotor within the housing (Fig. 3, 40); and
a high-voltage generator that is mounted to and rotates with the rotor within the housing (Fig. 3, 47).
The first embodiment (shown in Fig. 1-3) fails to show the details of the high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore.
The second embodiment (shown in Fig. 4) shows a high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the high-voltage generator such that the high-voltage generator disclosed in the first embodiment (Fig. 13) has a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore. One would have been motivated to change the shape of a component on the basis of design choice and maximization of available space. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
The prior art of record fail to teach the details of a docking system that selectively engages while the rotor is not rotating to electrically connect the battery system to an external charging system, and selectively disengages to electrically disconnect the battery system from the external charging system during an image scan, the docking system including: a first docking portion operatively attached to one
of the rotor and the gantry.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record. Claims 2-13 depend on claim 1.
Regarding claim 14, the best prior art of record, US 4928283 (Gordon) disclose x-ray imaging system, comprising:
a generally 0-shaped gantry comprising an outer shell and defining an internal circular bore having a radius of curvature, the gantry including a covering around the interior circumference of the gantry and surrounding the interior circular bore (Fig. 1-3);
a rotor that rotates around the circular bore within a housing defined at least partially by the outer shell and the covering of the gantry (column 5, lines 30-35);
an x-ray source that is mounted to and rotates with the rotor within the housing (Fig. 3, 40); and
a battery that is mounted to and rotates with the rotor within the housing (Fig. 3).
The first embodiment (shown in Fig. 1-3) fails to show the details of the high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore.
The second embodiment (shown in Fig. 4) shows a high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the high-voltage generator such that the high-voltage generator disclosed in the
first embodiment (Fig. 13) has a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore. One would have been motivated to change the shape of a component on the basis of design choice and maximization of available space. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
The prior art of record fail to teach the details of a docking system that selectively engages while the rotor is not rotating to electrically connect the battery system to an external charging system, and selectively disengages to electrically disconnect the battery system from the external charging system during an image scan.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record. Claims 15 and 16 depend on claim 17.  
Regarding claim 17, the best prior art of record, US 4928283 (Gordon) disclose x-ray imaging system, comprising:
a generally 0-shaped gantry comprising an outer shell and defining an internal circular bore having a radius of curvature, the gantry including a covering around the interior circumference of the gantry and surrounding the interior circular bore (Fig. 1-3);
a rotor that rotates around the circular bore within a housing defined at least partially by the outer shell and the covering of the gantry (column 5, lines 30-35);
an x-ray source that is mounted to and rotates with the rotor within the housing (Fig. 3, 40); 
a high-voltage generator that is mounted to and rotates with the rotor within the housing (Fig. 3, 47); and
a battery that is mounted to and rotates with the rotor within the housing (Fig. 3).
The first embodiment (shown in Fig. 1-3) fails to show the details of the high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore.
The second embodiment (shown in Fig. 4) shows a high-voltage generator having a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the high-voltage generator such that the high-voltage generator disclosed in the
first embodiment (Fig. 13) has a first surface adjacent to the covering that is angled or curved to substantially correspond with the radius of curvature of the circular bore. One would have been motivated to change the shape of a component on the basis of design choice and maximization of available space. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
The prior art of record fail to teach the details of a docking system that selectively engages while the rotor is not rotating to electrically connect the battery system to an external charging system, and selectively disengages to electrically disconnect the battery system from the external charging system during an image scan.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record. Claims 15 and 16 depend on claim 17.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884